J-S83030-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: L.R.P.,                                IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellee



APPEAL OF: A.P., NATURAL MOTHER

                                                   No. 980 WDA 2016


                    Appeal from the Decree June 17, 2016
              In the Court of Common Pleas of Jefferson County
                   Orphans’ Court at No(s): 30A-2016 O.C.


IN RE: E.P.P.,                                IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellee



APPEAL OF: A.P., NATURAL MOTHER

                                                   No. 981 WDA 2016


                    Appeal from the Decree June 17, 2016
              In the Court of Common Pleas of Jefferson County
                   Orphans’ Court at No(s): 31A-2016 O.C.


IN RE: A.T.P.,                                IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellee



APPEAL OF: A.P., NATURAL MOTHER

                                                   No. 982 WDA 2016


                   Appeal from the Decree June 17, 2016
J-S83030-16


               In the Court of Common Pleas of Jefferson County
                    Orphans’ Court at No(s): 32A-2016 O.C.


IN RE: T.M.J.P.,                                  IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee



APPEAL OF: A.P., NATURAL MOTHER

                                                       No. 983 WDA 2016


                     Appeal from the Decree June 17, 2016
               In the Court of Common Pleas of Jefferson County
                    Orphans’ Court at No(s): 29A-2016 O.C.


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN, and STRASSBURGER,* JJ.

MEMORANDUM BY SHOGAN, J.:               FILED: December 16, 2016

       A.P. (“Mother”) appeals from the decree entered on June 17, 2016,

terminating her parental rights to her children, T.M.J.P., born in September

of 2013; L.R.P., born in May of 2012; E.P.P., born in May of 2015; and

A.T.P., born in September of 2010, (collectively, “the Children”), under 23

Pa.C.S. § 2511(a)(2), (5), (8), and (b).1 We affirm.

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
   The trial court also held an evidentiary hearing on CYS’s petition for
involuntary termination of the parental rights of the Children’s father
(“Father”), along with the hearing on the petition to terminate Mother’s
parental rights. In the same decree entered June 17, 2016, the trial court
terminated the parental rights of Father. In its opinion entered on June 17,
2016, the trial court makes clear that the termination of both parents’ rights
(Footnote Continued Next Page)


                                           -2-
J-S83030-16


      The trial court accurately and aptly set forth the factual background of

this case as follows:

            CYS personnel entered the [] home on October 31, 2014 to
      investigate a report that the oldest child, [A.T.P.], had sustained
      a suspicious orbital fracture whose origins the [parents] could
      not explain. [CYS] also found the home to be cluttered and dirty,
      with dishes stacked in the sink and visible mold. They took
      emergency custody of [A.T.P.] and his two siblings, [L.R.P.] and
      [T.M.J.P.], at that time and placed them with [Foster Parents].
      Adjudicated dependent at a subsequent shelter hearing, [the
      Children] have been with the [Foster Parents] ever since.

            As they completed an initial assessment, CYS personnel
      also discovered that [A.T.P.] was suffering from scabies and that
      [L.R.P.] had not received all of the medication his doctor had
      prescribed following his tonsillectomy. In addition, Mother and
      Father regularly missed the children’s medical appointments and
      had failed to address [A.T.P.’s] vision problem, for which he
      received corrective eye surgery after being placed with the
      [Foster Parents]. Though [T.M.J.P.] also evidenced vision
      problems and was born with a hole in her heart, moreover, the
      [parents] had failed to address either condition, while [L.R.P.],
      though not exhibiting any identifiable medical problems, was
      underweight and malnourished.

             In addition to presenting with an array of medical needs,
      the children suffered from severe physical delays that Mother
      and Father failed to adequately address. At four years of age,
      [A.T.P.’s] speech was limited to a few isolated words that were
      difficult to understand, while [L.R.P.] and [T.M.J.P.] only made
      noises, some of which included identifiable vowel and consonant

                       _______________________
(Footnote Continued)

was under section 2511(a)(2), (5), (8), and (b), and not subsection (a)(1).
Trial Court Opinion, 6/17/16, at 6-7. On July 15, 2016, Father filed separate
appeals from the decree, assigned Superior Court Docket Numbers 1074
WDA 2016, 1075 WDA 2016, 1076 WDA 2016, and 1077 WDA 2016. This
Court consolidated Father’s appeals on August 9, 2016. Because of the
disparate timing of the filing of Mother’s and Father’s appeals, a different
panel of this Court will address Father’s appeals in a separate Memorandum.



                                            -3-
J-S83030-16


     sounds. In addition, [A.T.P.’s] motor skills were underdeveloped
     and his gait unsteady, and [T.M.J.P.], at eleven months old,
     could not crawl, roll over, or even sit up on her own.

           Mother and Father’s neglect, it seems, stemmed from a
     lack of parental capacity, not necessarily a lack of concern. They
     did not understand their children’s needs or basic parenting
     principles. As a result, they neglected to provide the mental,
     physical, and emotional stimulation that was essential to their
     children’s development.

            It is impossible for one to remedy an unrecognized
     problem, though, and the Court questions whether Mother and
     Father even recognized their children’s deficiencies. As Mother
     testified, it was Dr. Fatula who suggested in 2011 that [Mother]
     contact Amazing Kids to initiate services that would address
     [A.T.P.’s] delays and Early Headstart that contacted her and
     offered additional services. It was not that Mother or Father
     observed and appreciated their son’s deficits and took steps to
     address them. That is not to discount their willingness to follow
     up and accept help, which they did, but to clarify that their
     decision to contact Amazing Kids was not unprompted.

           By the time CYS took custody of [A.T.P.], [L.R.P.], and
     [T.M.J.P.], Amazing Kids was also providing services for the
     younger children, speech therapy and special instruction for
     [L.R.P.] and occupational therapy and special instruction for
     [T.M.J.P.]. Visits occurred weekly and lasted approximately one
     hour, meaning that Amazing Kids had therapists in the home for
     five or six hours per week. Ranging from skeptical to accepting
     and cooperative, Mother and Father complied with that regimen
     such that in-home services, which also incorporated limited
     parenting training, went uninterrupted from the time they
     started in 2011 until the children were placed with the [Foster
     Parents] in 2014. Upon Mother’s request, CYS continued using
     Amazing Kids’ services to facilitate a level of continuity for the
     children, and under the same service providers’ tutelage, the
     children have made greater strides in the [Foster Parents’] home
     than they did in Mother and Father’s home.

           Unlike [A.T.P.], [L.R.P.], and [T.M.J.P.], [E.P.P.] never
     lived with the [parents]; he has been with the [Foster Parents]
     since he was born and has consistently received appropriate care
     his entire life. Consequently, his physical, emotional, and mental

                                   -4-
J-S83030-16


     skills have developed at a normal rate. He is appropriately verbal
     for his age and has adequate muscle control are age-
     appropriate [sic], is alert and responsive to outside stimuli, and
     appears to be emotionally healthy.

           While some of [A.T.P.], [L.R.P.], and [T.M.J.P.’s]
     developmental issues may be intractable, the [Foster Parents]
     have also made every effort to meet [the Children’s] individual
     needs. [A.T.P.], for instance, has undergone corrective surgery
     for his eye condition and is now wearing leg braces, while
     [T.M.J.P.] is being monitored for possible eye surgery and will be
     receiving her own leg braces this month.1 In light of the
     children’s therapeutic progress, moreover, the Court can only
     assume that the [Foster Parents] are actively working to help
     them improve their motor, verbal, and other skills rather than
     just allowing the therapists access and being satisfied with the
     few hours of services the children receive from third-party
     providers.
           1
             Mother and Father have participated in securing
           medical appointments for their children, but only to a
           very limited extent.

           Since losing custody of their children, Mother and Father
     have undergone a substantial amount of parenting training. They
     began with an unspecified number of classes with a local pastor
     and, when CYS caseworker determined that they needed more
     intensive, hands-on program, began Community Action’s
     “Nurturing Parenting Program.” They participated in that
     program for a total of three hundred days and were taught a
     variety of skills, some of which they were able to implement
     during supervised visits with their children. Their progress,
     however, has been slow, limited, and of questionable
     permanence. Community Action’s court summaries, submitted as
     Exhibit 1, are exemplary in that regard.

           In reports drafted September 17, 2015 and March 18,
     2016, respectively, Susie Reed and Lisa Doty proffered positive
     and optimistic evaluations of Mother and Father’s parenting
     achievements. [However,] [t]hey also reported both parents’
     scores from their respective administrations of the “Adult-
     Adolescent Parenting Inventory,” the results of which belied the
     women’s subjective evaluations and indicated that Mother and
     Father still had moderate to severe parenting deficits. After three

                                    -5-
J-S83030-16


      hundred days in the program, for instance, Father scored only
      two out of ten and Mother one out of ten in the “Developing
      Empathy” category, while both managed only a three out of ten
      for “Appropriate Discipline” and one out of ten for “Empowering
      Children.” The highest score either of them achieved in any
      category was six out of ten, which was still two points shy of the
      established goal. Of serious concern, moreover, was that some
      of Mother and Father’s scores actually declined between testing
      dates. Those objective scores, divorced from the biases of the
      evaluators who were personally invested and wanted to see
      Mother and Father succeed, tended to confirm the caseworkers’
      and Dr. Ryen’s observations about the [parents’] capacity to
      implement the parenting skills they had been taught and
      appropriately care for [A.T.P.], [L.R.P.], [T.M.J.P.], and [E.P.P.]

Trial Court Opinion, 6/17/16, at 1-4.

      On April 11, 2016, Jefferson County Children and Youth Services

(“CYS” or the “Agency”) filed petitions to terminate Mother’s and Father’s

parental rights with regard to each of the Children. On June 8, 2016, the

trial court held a hearing on the petitions. At the hearing, CYS presented

the testimony of the Children’s caseworker and Allen Ryen, Ph.D., a licensed

psychologist specializing in children and families.     Father presented the

testimony of Laura M. Hertel, the owner of Amazing Kids, L.L.C., an early

intervention provider contracted by Jefferson County, as an expert in early

intervention. N.T., 6/8/16, at 76-78. Ms. Hertel testified that she is familiar

with the family in this matter, as she provided services to A.T.P. beginning in

March of 2011, speech therapy for L.R.P., and special instruction for T.M.J.P.

Id. at 78-79. Father then presented the testimony of Susan M. Reed, who

holds a bachelor’s degree in crisis and trauma counseling and Christian

counseling, and is working on her master’s degree.      Id. at 98.   Ms. Reed

                                     -6-
J-S83030-16


also holds a certificate in parenting from Family Developmental Resources,

and worked with Nurturing Parent program. Id. She worked with Mother

and Father every week, sometimes as many as three times, between June of

2015 and January of 2016. Id. at 98-99. Father testified on his own behalf,

as did Mother.

      On June 17, 2016, the trial court entered its decree involuntarily

terminating Mother’s and Father’s parental rights pursuant to 23 Pa.C.S.

§ 2511(a)(2), (5), (8), and (b).

      In its opinion accompanying its decree, the trial court stated the

following:

            The Court would emphasize that it does not question that
      Mother and Father love their children and have demonstrated
      their commitment to being reunited as a family. They attended
      every one of the sixty-eight, two-and-a-half hour visits CYS
      offered them in 2015 and have maintained that pattern thus far
      in 2016. Mother likewise took advantage of the five visits she
      was afforded in 2014. Both have also complied with the agency’s
      mental health requirements; Father participated in an evaluation
      from which no follow-up treatment was recommended, and
      Mother continues to receive mental health services consonant
      with her provider’s recommendations. In addition, Mother and
      Father have recently acquired a suitable residence.2 More than a
      year-and-a-half after having [A.T.P.], [L.R.P.], and [T.M.J.P.]
      removed from their home, though, they are still unable or
      unwilling to keep up with their children’s medical needs, which
      was one of CYS’s primary concerns in the first place and, given
      the children’s known conditions, is also a serious concern for the
      Court. They also have not yet advanced beyond supervised visits
      in a home-like environment and have failed to demonstrate that
      they are ready to assume greater responsibility.
             2
               Insofar as that only occurred on May 31, 2016 and
             is a month-to-month lease, however, it is far from


                                    -7-
J-S83030-16


           certain that their housing situation will become
           stable in the near future.

            Once again, it is not that Mother and Father are unwilling
     to develop acceptable parenting skills; it is that they are unable
     to do so within any reasonable timeframe. Their children were
     removed from their care approximately nineteen months ago,
     and despite their consistent efforts and access to relevant
     service providers, Mother and Father have made only modest
     improvements in their parenting skills and are nowhere near
     ready to parent four children on a full-time basis. Given what
     little progress they have made in the last nineteen months, in
     fact, the Court wonders whether they would ever be ready for
     that.

            Contributing to the Court’s uncertainty was the [parents’]
     own testimony. Prompted by their attorneys, they agreed that
     they would need continuing services as they transitioned to
     being a family of six and indicated that they would solicit help if
     they needed it. They demonstrated no awareness, however, that
     taking complete responsibility for raising four children was vastly
     different than implementing learned parenting skills for a few
     hours in a home-like environment. It was telling, moreover, that
     Father saw no irony in asserting that he could support four
     children while also explaining how he had quit his job in favor of
     increased social security income and that Mother deemed herself
     ready to assume the challenges of parenting four children when
     she could not even accept being challenged by a person whose
     goal was to help her become a better mother and preserve her
     family.

             Testifying about her tenure with Family Preservation, a
     service provider that seeks to improve parenting and family
     functioning, Mother affirmed that she had [not] cooperated with
     its program until the end. She quit, she said, because she was
     being pushed. “And I’m not someone who likes to get pushed,”
     she defiantly announced. Her attorney attempted to rehabilitate
     her with a series of leading questions about her willingness to
     cooperate with the same provider in the future. In light of her
     initial, spontaneous averments, however, her subsequent
     assurances were unconvincing. She had already informed the
     Court that she was unwilling to be confronted and challenged.
     While content to comply with services when the providers were
     friendly and encouraging, she rebelled when she deemed their

                                    -8-
J-S83030-16


      demands to be unreasonable and “pushy.” Parenthood, though,
      is full of confrontation and challenges, and Mother is apparently
      not equipped to handle them.

            The [Foster Parents], on the other hand, are well equipped
      to handle the challenges of raising four children, three of whom
      have special needs. They have proven as much in the last year-
      and-a-half. They have loved the children, attended to their
      medical and therapeutic needs, and in every other way acted as
      concerned and supportive parents, and [A.T.P.], [L.R.P.],
      [T.M.J.P.], and [E.P.P.] have responded accordingly. As
      evidenced by their delight at being reunited and going home with
      [Foster Mother] at the end of visits with Mother and Father, each
      implicitly recognizes the love and stability these foster parents
      have provided, and each has flourished under their supervision.

            Conversely, three of the children show little or no
      attachment to their biological parents. [E.P.P.] has never known
      them as his primary caretakers, and their interactions with him
      during visits have been too superficial to foster a bond, while
      [A.T.P.] and [T.M.J.P.] generally prefer playing by themselves
      even when Mother and Father are present. [L.R.P.] is the
      exception, as he demonstrates a stronger connection with
      Mother. His affection for [Foster Mother] is equally strong,
      though, which is why he, like his siblings, is happy to be reunited
      with her after visits. All of the children, while they may indeed
      enjoy certain structured activities with Mother and Father,
      implicitly recognize the [Foster Parents] as their source of love
      and support. Mother and Father, they silently communicate, are
      merely peripheral figures in their lives.

Trial Court Opinion, 6/17/16, at 4-6.

      On July 1, 2016, following the termination of Mother’s parental rights

to the Children, Mother timely filed notices of appeal. Both Mother and the

trial court have complied with Pa.R.A.P. 1925.         This Court, sua sponte,

consolidated Mother’s appeals on July 28, 2016.

      On appeal, Mother raises the following issues:




                                     -9-
J-S83030-16


       I.  Whether the lower court erred in terminating Mother’s
       parental rights under 23 Pa.C.S.A. §2511(a)(2)[?]

       II. Whether the lower court erred in terminating Mother’s
       parental rights under 23 Pa.C.S.A. §2511(a)(5)[?]

       III. Whether the lower court erred in terminating Mother’s
       parental rights under 23 Pa.C.S.A. §2511(a)(8)[?]

       IV. Whether the lower court erred in determining that
       termination of parental rights was in the child’s best interest in
       accordance with 23 Pa.C.S.A. §2511(a)(8)[?]

Mother’s Brief at 4.2

       In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

       [A]ppellate courts must apply an abuse of discretion standard
       when considering a trial court’s determination of a petition for
       termination of parental rights. As in dependency cases, our
       standard of review requires an appellate court to accept the
       findings of fact and credibility determinations of the trial court if
       they are supported by the record. In re: R.J.T., 608 Pa. 9, 9
       A.3d 1179, 1190 (Pa. 2010).           If the factual findings are
       supported, appellate courts review to determine if the trial court
       made an error of law or abused its discretion. Id.; R.I.S., 36
       A.3d 567, 572 (Pa. 2011) (plurality opinion)]. As has been often
       stated, an abuse of discretion does not result merely because
       the reviewing court might have reached a different conclusion.
       Id.; see also Samuel Bassett v. Kia Motors America, Inc.,
____________________________________________


2
    It appears that Mother made a clerical error in her brief, as issue IV
duplicates issue III regarding section 2511(a)(8). As the fourth issue in
Mother’s concise statement related to section 2511(b), and Mother’s brief
discusses section 2511(b) as her fourth issue, we will consider her challenge
to section 2511(b) preserved for our review. Mother’s Brief, at 8-9, 17. Cf.
Krebs v. United Refining Company of Pennsylvania, 893 A.2d 776, 797
(Pa. Super. 2006) (holding that an appellant waives issues that are not
raised in both his concise statement of errors complained of on appeal and
the Statement of Questions Involved in his brief on appeal).



                                          - 10 -
J-S83030-16


     613 Pa. 371, 34 A.3d 1, 51 (Pa. 2011); Christianson v. Ely,
     838 A.2d 630, 634 (Pa. 2003). Instead, a decision may be
     reversed for an abuse of discretion only upon demonstration of
     manifest unreasonableness, partiality, prejudice, bias, or ill-will.
     Id.

           As we discussed in R.J.T., there are clear reasons for
     applying an abuse of discretion standard of review in these
     cases. We observed that, unlike trial courts, appellate courts are
     not equipped to make the fact-specific determinations on a cold
     record, where the trial judges are observing the parties during
     the relevant hearing and often presiding over numerous other
     hearings regarding the child and parents. R.J.T., 9 A.3d at
     1190.    Therefore, even where the facts could support an
     opposite result, as is often the case in dependency and
     termination cases, an appellate court must resist the urge to
     second guess the trial court and impose its own credibility
     determinations and judgment; instead we must defer to the trial
     judges so long as the factual findings are supported by the
     record and the court’s legal conclusions are not the result of an
     error of law or an abuse of discretion. In re Adoption of
     Atencio, 539 Pa. 161, 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012).

     The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid.   In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

Moreover, we have explained:

     The standard of clear and convincing evidence is defined as
     testimony that is so “clear, direct, weighty and convincing as to
     enable the trier of fact to come to a clear conviction, without
     hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

     This Court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of section


                                    - 11 -
J-S83030-16


2511(a).    In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).

We will focus on section 2511(a)(2) and (b), which provide as follows:

     § 2511. Grounds for involuntary termination

     (a) General rule.--The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

                                     * * *

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child to be
           without essential parental care, control or subsistence
           necessary for his physical or mental well-being and the
           conditions and causes of the incapacity, abuse, neglect or
           refusal cannot or will not be remedied by the parent.

                                     * * *

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(2) and (b).

     To satisfy the requirements of section 2511(a)(2), the moving party

must produce clear and convincing evidence regarding the following

elements: (1) repeated and continued incapacity, abuse, neglect or refusal;

(2) such incapacity, abuse, neglect or refusal caused the child to be without

essential parental care, control or subsistence necessary for his physical or

mental well-being; and (3) the causes of the incapacity, abuse, neglect or

                                     - 12 -
J-S83030-16


refusal cannot or will not be remedied. In re Adoption of M.E.P., 825 A.2d

1266, 1272 (Pa. Super. 2003).      The grounds for termination of parental

rights under section 2511(a)(2), due to parental incapacity that cannot be

remedied, are not limited to affirmative misconduct; to the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties. In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002).

     Mother argues that the trial court erred in finding that CYS presented

sufficient evidence to support the termination of her parental rights under

section 2511(a)(2) because she has demonstrated that, although the case

has been lengthy, she has remedied, and continues to remedy, her

incapacity to parent and her neglect of the Children that she demonstrated

early on in the case. Mother’s Brief, at 8. Mother does not dispute that CYS

alleged she had a serious incapacity which led to the neglect of the Children

and neglect of the family home.    Id. at 12.   Mother adamantly disputes,

however, that the incapacity and neglect cannot be remedied. In support of

her argument, Mother relies on In re Quick, 559 A.2d 42 (Pa. Super.

1989). Mother’s Brief at 12.

     In Quick, the mother had been convicted of endangering the welfare

of her children pursuant to 18 Pa.C.S. § 4304.      Although services were

available and the mother was made aware of those services, she failed to

follow through with any recommended treatment and counseling.         Quick,

559 A.2d at 45-46. This Court ruled that the trial court properly held that


                                   - 13 -
J-S83030-16


the mother had not remedied the situation leading to the removal of the

children, and that termination would meet their needs and welfare and

would best accommodate their special needs. Id. at 46. We affirmed the

trial court order terminating her parental rights. Id. at 50.

      Mother asserts that, although the mother in Quick had not remedied

the situations that led to the removal of her children, the mother had not

undergone counseling and continued to act under the belief that she was not

responsible for the maltreatment of her children. Mother contends that the

present case differs significantly, as the trial court nolle prossed the charges

of endangering the welfare of children against her.       Mother’s Brief at 12

(citing the notes of testimony from the June 8, 2016 hearing regarding the

cross-examination of the Childrens’ caseworker, Ms. Lopez, by her counsel).

Moreover, Mother alleges that she was aware of the services available to

her, and that she followed CYS’s recommendations and actively participated

with services offered and suggested.     Id.   Mother acknowledges CYS and

Dr. Ryen had concerns about her parenting abilities, but contends that

Ms. Lopez testified, during cross-examination by her counsel, that Mother

had progressed in her parenting abilities. Id.

      Mother also contends that two service providers, Ms. Hertel and

Ms. Reed, testified as to their involvement with Mother.        Mother’s Brief at

13. Mother states that, unlike Dr. Ryen, who performed three evaluations in

single sessions at the Agency, Ms. Hertel and Ms. Reed observed Mother


                                     - 14 -
J-S83030-16


interact with the Children in Mother’s home and another more comfortable

setting. Id.

      Mother admits that Ms. Hertel and Ms. Reed did not completely

disagree with Dr. Ryen’s conclusion regarding Mother’s inability to parent the

Children, but she asserts that their testimony was in opposition to that of Dr.

Ryen’s.    Mother’s Brief at 13.   Specifically, Mother alleges that she made

improvements during counseling.      Id.   Mother states that both Ms. Hertel

and Ms. Reed observed interaction between Mother and the Children and

offered testimony that contradicted Dr. Ryen’s observation that the Children

were not engaged with Mother. Id. Mother cites the direct examination of

Ms. Hertel and the cross-examination of Ms. Reed by her counsel in support

of this allegation. Id. Mother argues that she can remedy, has remedied,

and will continue to remedy any causes of the removal of the Children. Id.

She states that, although Dr. Ryen’s evaluation and report was harsh, it was

limited to three small segments of time relating to family involvement. Id.

Thus, Mother claims that the trial court abused its discretion in terminating

her parental rights under section 2511(a)(2).

      Importantly, Mother neglects to mention that the trial court found as

follows:

             To the extent it is not implicit from the above findings, the
      Court would specify that it did not find Ms. Hertel and Ms. Reed
      to be credible in their assessments of Mother and Father’s
      parenting skills and family interactions. Unlike Dr. Ryen and the
      caseworker, they did not have dedicated training in psychology
      or child development or experience assessing familial needs from

                                     - 15 -
J-S83030-16


      the parents’ and the children’s perspectives. Their roles were
      instead to be helpers and advocates for the clients they served,
      and it was apparent from their testimony that their predisposed
      bias was to emphasize areas of improvement while overlooking
      or discounting those that were problematic. Given the obvious
      deficits in both parents and children as of October 31, 2014,
      moreover, it is nearly impossible to otherwise understand why
      Ms. Hertel and her staff did not deem conditions at the [family]
      home to be of particular concern. They did not, though, and that
      fact alone makes Ms. Hertel’s observations and opinions suspect.

Trial Court Opinion, 6/17/16, at 6.

      In analyzing section 2511(a)(2), the trial court concluded:

            Termination is warranted pursuant to subsection (a)(2),
      however, as Mother and Father plainly lack parental capacity,
      and their history clearly indicates that they are unable to remedy
      that situation within a reasonable period of time, if ever.3
            3
               Under subsection (a)(2), a parent’s repeated and
            continued incapacity, abuse, neglect, or refusal to
            parent is cause for termination where it has left the
            child without essential parental care, control, or
            subsistence and is not likely to be remedied by the
            parent.

            As the [c]ourt has already detailed, Mother and Father
      displayed severe parenting deficits that, as of October 31, 2014,
      had left their children without proper medical care and produced
      substantial and perhaps irreversible developmental delays in
      [A.T.P.], [L.R.P.] and [T.M.J.P.]. Such was the case even though
      service providers had been in the home since 2011. Basic
      parenting classes, parenting help through Amazing Kids and
      Family Preservation, three hundred days in the “Nurturing
      Parenting Program,” and ongoing mental health services for
      Mother were only moderately successful in improving their
      parenting skills.

             Nineteen months after losing custody of their children,
      Mother and Father were still far from being ready to assume the
      responsibility of raising four children, three of whom had been
      identified as having special needs. Yes they were able to attend
      to certain basic physical needs, like changing diapers and

                                      - 16 -
J-S83030-16


       preparing meals, and had made progress - Mother more than
       Father - in the way they interacted with their children. They had
       only gotten that far after extended and intensive parenting
       training, though, and, while testifying on June 8, 2016,
       evidenced a disconcerting lack of awareness about their
       persisting parental deficits and the skills and fortitude necessary
       to raise four children. Whether additional parenting training and
       mental health services could remedy those issues is questionable
       and, at the very least, would be an extensive process that would
       leave the children in CYS’s custody for an unacceptable length of
       time. Pursuant to § 2511(a)(2), however, [A.T.P.], [L.R.P.],
       [T.M.J.P.], and [E.P.P.] do not have to continue waiting
       indefinitely to see whether Mother and Father can acquire the
       capacity to appropriately care for them and meet their unique
       medical and developmental needs on a full-time basis and with
       only limited help from social service providers. Pursuant to
       § 2511(a)(2), Mother and Father’s rights may be terminated so
       that the [Foster Parents] may adopt the siblings and guarantee
       them a permanent home.

Trial Court Opinion, 6/17/16, at 7-8. As there is competent evidence in the

record that supports the trial court’s findings and credibility determinations,

we conclude that the trial court did not abuse its discretion in finding that

Mother’s parental rights should be terminated under section 2511(a)(2). 3

Adoption of S.P., 47 A.3d at 826-827.

       Next, Mother argues that CYS failed to satisfy its burden of proof

under section 2511(b).         She contends that, although the Children have

undeniably done well in foster care, based on her improvements and learned

skills, it would be detrimental to the Children to terminate the bond between

____________________________________________


3
   Because we affirm the trial court’s decision regarding the termination of
Mother’s parental rights under section 2511(a)(2), we need not address
section 2511(a)(5) and (8). In re B.L.W., 843 A.2d at 384.



                                          - 17 -
J-S83030-16


her and them. See Mother’s Brief at 16-17. Moreover, Mother states that

she is mentally challenged, that she cannot drive, and she is dependent on

others for transportation.      Id. at 9.     Mother asserts that these are

environmental factors that are out of her control, and that she has made

efforts, and continues to make efforts, to overcome these barriers. Id.

        We have explained that the focus in terminating parental rights under

section 2511(a) is on the parent, but it is on the child under section

2511(b). In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa. Super 2008)

(en banc). In reviewing the evidence in support of termination under section

2511(b), our Supreme Court stated as follows:

        [I]f the grounds for termination under subsection (a) are met, a
        court “shall give primary consideration to the developmental,
        physical and emotional needs and welfare of the child.” 23
        Pa.C.S. § 2511(b). The emotional needs and welfare of the child
        have been properly interpreted to include “intangibles such as
        love, comfort, security, and stability.” In re K.M., 53 A.3d 781,
        791 (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa.
        1993)], this Court held that the determination of the child’s
        “needs and welfare” requires consideration of the emotional
        bonds between the parent and child. The “utmost attention”
        should be paid to discerning the effect on the child of
        permanently severing the parental bond. In re K.M., 53 A.3d at
        791.

In re: T.S.M., 71 A.3d 251, 267 (2013).

        When evaluating a parental bond “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (internal


                                     - 18 -
J-S83030-16


citations omitted).   Although it is often wise to have a bonding evaluation

and   make    it   part   of   the   certified   record,   “[t]here   are   some

instances . . . where direct observation of the interaction between the parent

and the child is not necessary and may even be detrimental to the child.” In

re K.Z.S., 946 A.2d 753, 762 (Pa. Super. 2008).

      A parent’s abuse and neglect are likewise a relevant part of this

analysis:

      [C]oncluding a child has a beneficial bond with a parent simply
      because the child harbors affection for the parent is not only
      dangerous, it is logically unsound. If a child’s feelings were the
      dispositive factor in the bonding analysis, the analysis would be
      reduced to an exercise in semantics as it is the rare child who,
      after being subject to neglect and abuse, is able to sift through
      the emotional wreckage and completely disavow a parent . . .
      Nor are we of the opinion that the biological connection between
      [the parent] and the children is sufficient in of itself, or when
      considered in connection with a child’s feeling toward a parent,
      to establish a de facto beneficial bond exists. The psychological
      aspect of parenthood is more important in terms of the
      development of the child and [his or her] mental and emotional
      health than the coincidence of biological or natural parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (internal citations

and quotation marks omitted). Thus, the court may emphasize the safety

needs of the child. See In re K.Z.S., 946 A.2d 753, 763-764 (Pa. Super.

2008) (affirming the involuntary termination of the mother’s parental rights,

despite the existence of some bond, where placement with the mother would

be contrary to the child’s best interests, and any bond with the mother

would be fairly attenuated when the child was separated from her, almost

constantly, for four years).

                                     - 19 -
J-S83030-16


      In fact, our Supreme Court has observed that the mere existence of a

bond or attachment of a child to a parent will not necessarily result in the

denial of a termination petition, and that “[e]ven the most abused of

children will often harbor some positive emotion towards the abusive

parent.” T.S.M., 71 A.3d at 267 (quoting K.K.R.-S., 958 A.2d at 535). The

Supreme Court instructed, “[T]he continued attachment to the natural

parents, despite serious parental rejection through abuse and neglect, and

failure to correct parenting and behavior disorders which are harming the

children cannot be misconstrued as bonding.” Id. (citation omitted).

      We have explained that a parent’s own feelings of love and affection

for a child, alone, do not prevent termination of parental rights. Z.P., 994

A.2d at 1121.        Further, this Court has stated: “[A] parent’s basic

constitutional right to the custody and rearing of . . . her child is converted,

upon the failure to fulfill . . . her parental duties, to the child’s right to have

proper parenting and fulfillment of [the child’s] potential in a permanent,

healthy, safe environment.” In re B.,N.M., 856 A.2d 847, 856 (Pa. Super.

2004) (internal citations omitted). It is well settled that “we will not toll the

well-being and permanency of [a child] indefinitely.” Adoption of C.L.G.,

956 A.2d at 1007 (citing In re Z.S.W., 946 A.2d 726, 732 (Pa. Super. 2008)

(noting that a child’s life “simply cannot be put on hold in the hope that [a

parent]   will   summon    the   ability   to   handle   the   responsibilities   of

parenting.”)).


                                      - 20 -
J-S83030-16


      Regarding section 2511(b), the trial court found as follows:

            Pursuant to subsection (b), the [c]ourt must give primary
      consideration to the children’s developmental, physical, and
      emotional needs and welfare, and that analysis clearly favors
      termination.    While in Mother and Father’s care, [A.T.P.],
      [L.R.P.], and [T.M.J.P.] suffered from severe neglect. Whether
      through lack of understanding or lack of concern, both parents
      failed to provide the physical, mental, and emotional stimuli
      essential to their children’s proper development. As a result,
      they experienced profound developmental delays and never
      established primary bonds with either parent. Consequently, it
      was no more meaningful for them to see Mother and Father at
      CenClear or CYS’s offices than it was to see Dr. Ryen or their
      service providers.

             Conversely, the [Foster Parents] have gained a place of
      importance in the children’s hearts, and it is thus [Foster
      Mother] they are happy to see and go home with when parental
      visits are over. As detailed above, moreover, it is the [Foster
      Parents] who have attended to the children’s physical, mental,
      emotional, and medical needs since they were removed from
      their birth parents’ home, and it is because of them and their
      willingness to attend to the children’s special needs that they
      have made the progress they have.

            [E.P.P.] is additional evidence, and perhaps the most
      convincing of all, that termination is in the children’s best
      interests. Having been placed with the [Foster Parents] as a
      newborn, he was never exposed to the social and cultural
      deprivation his siblings experienced and thus has not suffered
      from the attendant developmental delays.        Rather, he is
      developing normally in every respect – a fact that is directly
      attributable to his not having been exposed to Mother and
      Father’s neglectful parenting habits.

            Because CYS has proven clearly and convincingly that
      termination is appropriate under 23 Pa.C.S.A. § 2511(a)(2),
      (a)(5), and (a)(8) and that it will best meet the children’s needs
      pursuant to subsection (b), therefore, the [c]ourt will enter a
      decree terminating the parental rights of Mother and Father with
      respect to [the] children.

Trial Court Opinion, 6/17/16, at 8-9.

                                    - 21 -
J-S83030-16


      After careful review, we find the record supports the trial court’s

factual findings, and the court’s conclusions are not the result of an error of

law or an abuse of discretion.       Adoption of S.P., 47 A.3d at 826-827.

Accordingly, it was proper for the trial court to conclude that no bond exists

such that the Children would suffer permanent emotional harm if Mother’s

parental rights were terminated. This Court finds no abuse of discretion in

the trial court’s termination of Mother’s parental rights to the Children

pursuant to section 2511(b). We, therefore, affirm the decree terminating

Mother’s   parental   rights   to   the   Children   under   section   23   Pa.C.S.

§ 2511(a)(2) and (b).

      Decree affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/16/2016




                                      - 22 -